959 F.2d 1102
295 U.S.App.D.C. 98
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.William REBACKv.Charles Parsons, et al., Appellants.William REBACKv.Charles C. PARSONS;  and Reback & Parsons, Attorneys at Law,Chartered, Appellants.
Nos. 91-7138, 92-7009.
United States Court of Appeals, District of Columbia Circuit.
March 5, 1992.

Before MIKVA, Chief Judge, and RUTH BADER GINSBURG and BUCKLEY, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion to expedite, the opposition thereto, the motion for summary affirmance, the response thereto and the reply, the motion for leave to submit motion for summary reversal out of time, the opposition thereto, the motion for extension of time to file opposition, the response to the court's order to show cause filed January 23, 1992, and the reply thereto, it is


2
ORDERED that the order to show cause be discharged.   It is


3
FURTHER ORDERED that the appeal in No. 91-7138 be dismissed for lack of jurisdiction.   Appellants' motion pursuant to Fed.R.Civ.P. 59(e), to vacate the district court's judgment, was timely filed and served on July 12, 1991.   See 11 U.S.C. § 108(b).   The notice of appeal filed July 19, 1991, prior to the disposition of that motion, was of no effect.   Fed.R.App.P. 4(a)(4);   see Griggs v. Provident Consumer Discount Co., 459 U.S. 56 (1982).   It is


4
FURTHER ORDERED that the motion for summary affirmance and the lodged motion for summary reversal be deemed filed in appellants' new appeal, No. 92-7009, Reback v. Parsons, et al..  The Clerk is directed to place a copy of these motions in No. 92-7009.   Responses to these motions, and any replies, may be filed in compliance with D.C.Cir.Rule 7.   It is


5
FURTHER ORDERED that all other pending motions in No. 91-7138 be dismissed as moot.


6
The Clerk is directed to withhold issuance of the mandate in No. 91-7138 until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.   The Clerk is further directed to file a copy of this order in both No. 91-7138 and No. 92-7009.